ADAMS, Justice.
We are of the opinion that the petition for writ of certiorari should be denied. However, our denial of the writ should not be construed as an adoption of the Court of Civil Appeals’ interpretation of Reynolds v. First Alabama Bank, 471 So.2d 1238 (Ala.1985), as it pertains to the awarding of attorney fees. Here, Judge Bradley has interpreted Reynolds as being inapposite because this case involves “the award of an attorney’s fee to a winning party in a fraud case not [emphasis added] involving a common fund.” In Reynolds, we reversed Judge Price’s holding that attorney fees must be awarded exclusively from the common fund established by plaintiffs’ attorneys. We said in Reynolds that part of the attorney fees should have been assessed against the defendant bank and not against the common fund; however, the existence of a common fund was not in that instance, and is not in the present case, a prerequisite to the awarding of attorney fees.
WRIT DENIED.
*550MADDOX, JONES, ALMON, SHORES, BEATTY, HOUSTON and STEAGALL, JJ., concur.
TORBERT, C.J., concurs specially.